        Case 3:18-cv-01794-JCH Document 13 Filed 02/11/19 Page 1 of 22



                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

ADAM CARMON,                                   :       PRISONER
    Petitioner                                 :      CASE NO. 3:18cv1794(JCH)
V.                                             :
                                               :
WILLIAM MULLIGAN,                              :
     Respondent                                :      FEBRUARY 11, 2019

           RESPONDENT’S RESPONSE TO MOTION FOR APPOINTMENT
               OF COUNSEL AND STAY OF THE PROCEEDINGS

       The respondent files this pleading in response to the January 28, 2019 motion for

appointment of counsel and stay of proceedings filed on behalf of the petitioner in this

28 U.S.C. § 2254 proceeding by Assistant Federal Defender David S. Keenan. As

Attorney Keenan represents in his motion, the undersigned indicated, in a telephone

conversation, that the respondent takes no position with respect to the relief sought. In

fact, the undersigned informed Attorney Keenan that the Office of the Chief State’s

Attorney would never object to them seeking such appointment as it was entirely within

the discretion of the Court.1



1
  Appointment of counsel for a financially eligible section 2254 petitioner in habeas
corpus cases is discretionary, and that discretion should be exercised only when the
interests of justice so require, unless an evidentiary hearing is required or appointment
of counsel is necessary to conduct effective discovery. See Rules 8(c) and 6(a) of the
Rules Governing Section 2254 Cases in the United States District Courts; 18 U.S.C. §
3006A(a)(2)(B). A motion for appointment of counsel in a habeas corpus action is
analyzed in the same way as a motion for appointment of counsel in a civil action filed
under 28 U.S.C. § 1915(e)(1). See Moss v. New York, No. 10-cv-5840(SJF), 2014 WL
585928, at *7 (E.D.N.Y. Feb. 12, 2014). The court must first determine whether the
petitioner's claims have “some likelihood of merit.” Johnston v. Maha, 606 F.3d 39, 41
(2d Cir. 2010) (quoting Cooper v. A. Sargenti Co., 877 F.2d 170, 174 (2d Cir. 1989)).
        Case 3:18-cv-01794-JCH Document 13 Filed 02/11/19 Page 2 of 22



       To be clear, the respondent’s position with regard to the appointment of counsel

has not changed. That is, the respondent does not object to the appointment of counsel,

and leaves the matter to the Court’s discretion. Nonetheless, the undersigned files this

response to alert the Court to the fact that the specific grounds that Attorney Keenan

cites as supporting appointment, particularly whether an evidentiary hearing or

additional discovery is authorized in this case, or whether the petitioner’s claims have a

likelihood of merit, were never discussed. In fact, it is the respondent’s position that

neither discovery nor an evidentiary hearing is authorized by statute in this § 2254

proceeding, given the nature of petitioner’s claims and the state of the underlying state

court record.    Most important, given the Connecticut Appellate Court’s thorough,

reasonable, and well-supported analysis rejecting petitioner’s Brady and Strickland

claims, they are without merit. See Carmon v. Commissioner of Correction, 178 Conn.

App. 356, 175 A.3d 60 (2017).

       The respondent is mindful of counsel’s need to demonstrate that petitioner’s

claims have “some likelihood of merit.”      However, the undersigned is compelled to

respond to the inappropriate attempt to establish a false narrative and improperly

influence this Court on the ultimate issues, all under the guise of seeking appointment in

this case. Counsel’s improper interjection of irrelevant personal opinions on the

credibility of state’s witnesses, the gratuitous proffer of his perceptions of the former

New Haven State’s Attorney’s understanding of his obligations under Brady, and

reference to matters outside the record that have no bearing on this Court’s proper

application of § 2254 to this petitioner’s case, are wholly inappropriate.

       It is one thing to be a zealous advocate on behalf of a state prisoner. It is

another thing entirely to attempt to bolster petitioner’s claims by cherry-picking through

the voluminous underlying transcripts to mislead the Court by providing it with abject


                                             2
        Case 3:18-cv-01794-JCH Document 13 Filed 02/11/19 Page 3 of 22



distortions of the nearly twenty-five year old record.2 The interests of justice will not be

served by the appointment of counsel who is not forthright with the Court about such

basic matters as trial counsel’s defense theory.         (As will be examined hereafter,

Attorney Silverstein’s “alternative theory of liability” at trial, was never, as counsel would

have this Court believe, premised upon a third party culpability claim which featured

Arthur Brantley as the shooter. See Motion [ECF No. 11] at 4, 15. Examination of

Silverstein’s closing argument, as well as his testimony at petitioner’s state habeas

proceedings reveals as much.) If such distortions of the record as are set forth in the

motion are allowed to permeate this entire case, the interests of justice will not be

served. Instead, the respondent will be required to devote his limited time and resources

to dismantling this false narrative, as he has had to here, and similarly, the Court will

have to wade through the thicket as well.

       1. The statutory limitations on an evidentiary hearing and discovery

       On October 31, 2018, the petitioner initiated the instant proceedings pursuant to

28 U.S.C. § 2254. See ECF No. 1. In his pro se petition, the petitioner raises three



2
   To start, in attempting to bolster the appearance that there is merit to a third-party
culpability claim that Arthur Brantley was the shooter, counsel tells this Court on four
separate occasions that Brantley failed a polygraph examination. See Motion [ECF No.
11] at 4, 7, 10, 15. Admissibility and reliability issues aside, there was no evidence
produced at petitioner’s criminal trial that Brantley actually failed the polygraph
examination that was administered to him. Rather, careful review reflects that counsel’s
citations to the record are to Brantley’s own testimony that he was told by New Haven
detectives that he “failed the lie detector test.” As Brantley further testified, this and
additional pressures exerted upon him by New Haven detectives (as well as by the
victims’ family) caused him to conjure up the fake story that he provided in his false
statements. As the record shows, this theme, that detectives lied and pressured
potential witnesses (of which Brantley was held up by defense counsel as an example)
was one prong of Attorney Silverstein’s multi-pronged defense of the petitioner.




                                              3
        Case 3:18-cv-01794-JCH Document 13 Filed 02/11/19 Page 4 of 22



grounds upon which he claims he is held in violation of the Constitution, laws or treaties

of the United States, to wit: (1) a claimed failure to disclose exculpatory information in

violation of Brady v. Maryland, 373 U.S. 83 (1963); (2) a claim that trial counsel and

habeas counsel provided ineffective assistance of counsel under Strickland v.

Washington, 466 U.S. 668 (1984); and (3) actual innocence. Id. Each of those claims

was addressed on the merits by the Connecticut Appellate Court.             See Carmon v.

Commissioner of Correction, 178 Conn. App. 356, 175 A.3d 60 (2017).

       Section 2254(d) sets forth the standard of review of habeas claims where the

petitioner is “in custody pursuant to the judgment of a State court” and the claim at issue

“was adjudicated on the merits in State court proceedings.” 28 U.S.C. § 2254(d). When

the state court has considered a claim on the merits, federal court review is very

deferential and is “limited to the record that was before the state court that adjudicated

the claim on the merits.” Cullen v. Pinholster, 563 U.S. 170, 181, 182 (2011) (“Section

2254(b) requires that prisoners must ordinarily exhaust state remedies before filing for

federal habeas relief. It would be contrary to that purpose to allow a petitioner to

overcome an adverse state-court decision with new evidence introduced in a federal

habeas court and reviewed by that court in the first instance effectively de novo.”) Thus,

“evidence introduced in federal court has no bearing on § 2254(d)(1) review. If a claim

has been adjudicated on the merits by a state court, a federal habeas petitioner must

overcome the limitation of § 2254(d)(1) on the record that was before that state court.”

Id. at 185.

       The Supreme Court requires that the same deferential standard govern the

decision whether to hold an evidentiary hearing. Id. at 183. "[W]hen the state-court

record ‘precludes habeas relief’ under the limitations of § 2254(d), a district court is ‘not




                                             4
        Case 3:18-cv-01794-JCH Document 13 Filed 02/11/19 Page 5 of 22



required to hold an evidentiary hearing.’” Id. (quoting Schriro v. Landrigan, 550 U.S.

465, 474 (2007)).

      Section 2254(e)(2) provides that the federal court may hold an evidentiary

hearing where the petitioner has failed to develop the factual basis of his claim in state

court if certain conditions are met. An evidentiary hearing is warranted only in two

circumstances. First, if the claim relies on a new rule of constitutional law that has been

made retroactive to cases on collateral review by the Supreme Court. 28 U.S.C. §

2254(e)(2)(A)(i). Second, the claim relied on a factual predicate that could not have

been previously discovered through the exercise of due diligence. In either case, the

facts underlying the claim must be sufficient to establish by clear and convincing

evidence that, absent this constitutional error, no reasonable factfinder would have

found the petitioner guilty of the charge. 28 U.S.C. § 2254(e)(2)(B).

      The statutes are designed to “strongly discourage” petitioners from introducing

new evidence in federal habeas proceedings and to “ensure that '[f]ederal courts sitting

in habeas are not an alternative forum for trying facts and issues which a prisoner made

insufficient effort to pursue in state proceedings.” Pinholster, 563 U.S. at 186 (quoting

Williams v. Taylor, 529 U.S. 420, 437 (2000)); see also Wainwright v. Sykes, 433 U.S.

72, 90 (1977) (“[T]he state trial on the merits [should be] the ‘main event,’ so to speak,

rather than a ‘tryout on the road’ for what will later be the determinative federal habeas

hearing”). Petitioner Carmon’s claims were decided on the merits by the Connecticut

Appellate Court. Thus, this Federal Court's review is pursuant to Section 2254(d) and

must be conducted based on the evidence available in the state court.




                                            5
           Case 3:18-cv-01794-JCH Document 13 Filed 02/11/19 Page 6 of 22



       2. The petitioner’s Brady and Strickland claims have no likelihood of
          merit because the underlying factual record, viewed in its entirety,
          wholly supports the Connecticut Appellate Court’s reasonable
          determination that the disputed evidence was not material and
          petitioner was not prejudiced by the alleged deficiency of counsel

               a. the petitioner’s crimes and the criminal trial

       In 1994, the state charged the petitioner, Adam Carmon, in connection with a

shooting in New Haven that left an infant dead and her grandmother paralyzed from the

chest down. Following a jury trial in the New Haven Judicial District, wherein petitioner

was represented by Attorney Richard Silverstein, the petitioner was convicted on the

charges of murder, in violation of Connecticut General Statutes § 53-54a, assault in the

first degree, in violation of Connecticut General Statutes § 53a-59(a)(1), and carrying a

pistol without a permit, in violation of Connecticut General Statutes § 29-35. On May

26, 1995 the trial court (Hadden, J.) sentenced the petitioner to a total effective

sentence of eighty-five years’ imprisonment. See State v. Carmon, 74 Conn. App. 813,

cert. denied, 244 Conn. 918 (1998).       In rejecting the petitioner’s direct appeal, the

Appellate Court set forth the facts underlying the petitioner’s criminal conviction as

follows:

       On the night of February 3, 1994, Charlene Troutman was in the living
       room of her apartment located on Orchard Street in New Haven waiting for
       a taxicab. With her, among others, was her seven-month old
       granddaughter. Shots fired from the street passed through the living room
       window killing the granddaughter and leaving Troutman permanently
       paralyzed. At the time the shots were fired, Jaime Stanley and Raymond
       Jones were stopped at a traffic light near Troutman’s apartment and saw a
       man firing into the apartment. As the shooter ran away, both Stanley and
       Jones saw his face. Both witnesses identified the [petitioner] during trial as
       the person who had fired the shots through the window of Troutman’s
       apartment.

State v. Carmon, 47 Conn. App. at 815.
       Stanley testified that she was the passenger in the car driven by Raymond Jones


                                             6
         Case 3:18-cv-01794-JCH Document 13 Filed 02/11/19 Page 7 of 22



when she witnessed the shooting. Trial Transcript (hereafter “TT”) at 336-37, 339-44

(Appendix A). Stanley testified that she was about six feet from the shooting when it

happened and had an unobstructed view of the gunman. Id. at 342, 343-44, 385, 466-

67. After she arrived at her destination on Dixwell Avenue, Stanley telephoned police to

inform them that she had witnessed a shooting. Id. at 344-45. In response to her call,

Stanley was picked up by an officer on the night of the shooting and brought to the New

Haven police station to be interviewed regarding the shooting. Id. at 345. On the night

of the shooting, Stanley was at the police station in the company of Detective Ralph

DiNello. Id. at 861 (DiNello testifying). DiNello testified that, at the police station that

night, Stanley looked at a suspect in the shooting, Arthur Brantley, and stated that it was

“[p]ositively not him.” Id.

       The police initially showed Stanley hundreds of photographs, from which she did

not make a positive identification of the gunman.3 Id. at 347, 353. About three weeks

after the shooting, Detective Anthony DiLullo brought Stanley to a New Haven

courtroom. In the courtroom were over 100 people, most of whom were African-

American. TT at 347-48; see also id. at 486, 487 (DiLullo testifying). As soon as the

petitioner, along with about fifteen other people, entered the courtroom to be arraigned


3
    Detective DiNello testified that when Stanley viewed a photograph of the petitioner,
Adam Carmon, she stated “[t]his looks very close, very similar.” TT at 862. DiNello
testified that Stanley indicated she preferred to see the person in person rather than by
photo. Id. at 862-63. As Stanley explained at trial: “I didn’t feel comfortable identifying
somebody who is going to be tried for murder from a photograph. It’s too serious a
matter. I couldn’t live with myself doing that. I wanted to see the person in person.” Id.
at 353-54.




                                             7
        Case 3:18-cv-01794-JCH Document 13 Filed 02/11/19 Page 8 of 22



on another matter, Stanley identified him as the shooter.4 Id. at 349-51, 487.

       Jones estimated that he was approximately eleven or twelve feet from the

gunman at the time of the shooting. Id. at 1306. Jones testified that he had an

unobstructed view of the shooter’s face and that he had seen him in the neighborhood

before. Id. at 1306-07, 1339, 1351, 1381. Jones identified the petitioner from

photographs he was shown about two weeks after the shooting. Id. at 1311-12. He also

identified him in court. Id. at 1310-12, 1313.

       In addition to the two eyewitness identifications, the state presented evidence

that the petitioner had possessed the gun used in the shooting before and after the

shooting. Specifically, Anthony Stevenson testified that he saw the petitioner with a gun

a few weeks prior to the Orchard Street shooting. Id. at 633. Stevenson further testified

that, a few days after the Orchard Street shooting, he did a robbery with the petitioner.

Id. at 591-92, 596-98. He described how, before the robbery, he watched the petitioner

scrape the inside barrel of a gun with a screwdriver. Id. at 594-95. The petitioner then

gave Stevenson the gun. Id. After the robbery, Stevenson was arrested, and the police

matched the gun that the petitioner had given Stevenson to the gun used in the Orchard

Street shooting. See id. at 655-66, 673.

       Timothy McDonald, who, like the petitioner, was a member of the violent, drug-

dealing Fifth Ward gang, testified that he sold a nine millimeter handgun to the petitioner



4
  When asked whether there was any doubt in her mind about her identification of
Adam Carmon as the shooter, Stanley replied “[a]bsolutely not.” TT at 354.




                                             8
        Case 3:18-cv-01794-JCH Document 13 Filed 02/11/19 Page 9 of 22



before the Orchard Street shooting. TT at 519-20, 523-24, 540, 1473, 1483, 1492-93.

McDonald identified the handgun recovered from Stevenson as the gun he sold the

petitioner. Id. at 520-23, 539-40, 594-95.

       The state also presented consciousness of guilt evidence. Both Jaime Stanley

and Detective Anthony DiLullo testified that when the petitioner first saw Stanley in the

New Haven courtroom where she identified him, he said “Oh, shit,” put his head down,

and tried to cover his face. TT at 429, 432-33, 488.

       The defense countered with a multi-pronged attack. First, it tried to paint a picture

of a group of detectives who, given the nature of the case, were under enormous

pressure from their superiors and the media to arrest someone for murdering the infant

victim. See, e.g., id. at 760, 771. Second, it attacked the methods used by the police,

arguing that they were not thorough, pressured potential witnesses and supplied them

with critical information, and even lied during their testimony. See, e.g., id. at 1439-41

(challenging manner by which police eliminated Anthony Stevenson as a suspect); id. at

1615-16 (arguing, in closing, “consider what we told you about, what you learn[ed]

about the New Haven Police Department and their investigative techniques. Don’t for a

moment believe what the state’s attorney stands up here and tells you[:] that New

Haven police would not stand up here and lie.”); id. at 864-66 (defense counsel

accusing Detective DiNello of changing his trial testimony from that offered in

connection with a motion to suppress); compare id. at 1022 (Brantley testifying that

detectives told him he failed polygraph) with id. at 1091-92 (Detective DiLullo claiming

he never told Brantley that) and id. at 1174 (different detective testifying that Brantley



                                             9
       Case 3:18-cv-01794-JCH Document 13 Filed 02/11/19 Page 10 of 22



was told that); id. at 1418, 1427 (prosecutor and trial court recognizing defense strategy

of suggesting that detective was “fabricating his testimony”). Third, the defense

challenged the reliability of the eyewitness identifications. TT at 358-401, 411-51, 456-

69 (cross of Stanley); id. at 1320-63-59 (cross of Jones); id. at 1466-69, 1471-72, 1497-

98 (putting on evidence to impeach Jones’ credibility); id. at 1607-08 (noting

inconsistencies in eyewitness identifications).

       Finally, and most relevant to this action, the defense presented the testimony of

Arthur Brantley. During Attorney Silverstein’s direct examination of him, Brantley, who

was apparently attending high school in 1994; TT at 999, 1006; testified that during the

afternoon of February 3, 1994, he went to 810 Orchard Street to collect money that

Richard Troutman and Charlene Troutman owed him for drugs. Id. at 962. After Richard

Troutman told Brantley that he did not have the money, a fight ensued. Id. at 962-63.

After the fight, Brantley went back to his home. Id. at 963.

       Brantley further testified that during the early morning hours of February 4,

19945, the police visited him and took him to the police station. Id. at 963-64. After

questioning Brantley for about two hours, the police released him. Id. at 965-66.

Brantley also offered that, while he was at the police station on the night of the shooting,

he was involved in an identification procedure. Id. at 964. That is, he was told that

somebody was going to look at him to determine whether or not they could recognize



5
 The shooting at 810 Orchard Street occurred at approximately 10:30 p.m. on the night
of February 3, 1994. TT at 105-06.




                                            10
        Case 3:18-cv-01794-JCH Document 13 Filed 02/11/19 Page 11 of 22



him. TT at 964.6

       The next day, the police picked Brantley up and brought him to the police station

again. Id. at 966-67. After four or five hours, Brantley gave a statement in the presence

of Detectives DiLullo and DiNello. Id. at 965, 967, 968, 971, 973. In the statement,

Brantley, responding “Yes” to leading questions from the detectives, claimed that after

the fight he wanted revenge and went to Fair Haven to get backup and a gun. Id. at 968,

971, 972. Brantley testified that after he gave the police that statement they allowed him

to leave. Id. at 973.

       Brantley testified that on February 7, DiNello picked him up and brought him to

the police station yet again, where Brantley gave another statement. Id. at 974. In this

statement, given after Brantley was at the station for between three and four hours,

Brantley told DiLullo and DiNello that he was present at 810 Orchard Street when the

shooting occurred. Id. at 975, 977. Brantley further claimed that Demetrius Bates and

Anthony Little were responsible for the shooting. Id. at 976, 986-88, 995-96.

        After Attorney Silverstein read Brantley’s February 7, 1994 statement into the

record, he asked whether the information contained therein was true. Id. at 999-1000.

Brantley testified that it was not. See id. Silverstein concluded his direct examination of

Brantley by asking whether Brantley believed he had been treated fairly by the police, to



6
  As noted, Detective DiNello testified that the person that looked at Arthur Brantley at
the police station on the night of the shooting was the eye-witness to the shooting,
Jaime Stanley, who, upon looking at Brantley, stated it was “[p]ositively not him.” TT at
861.




                                            11
       Case 3:18-cv-01794-JCH Document 13 Filed 02/11/19 Page 12 of 22



which Brantley responded, “No, not really.” Id. TT at 1000.

       On cross-examination, Brantley expanded on why he believed the police had

treated him unfairly. Specifically, the police woke him while he slept in his underwear;

TT at 1001, kept him at the police station in a “little small room” for “long hours”; id. at

1000, 1002, 1003; and did not read him his Miranda rights until after he had given his

statements. Id. at 1004. Brantley also explained that he was telling the truth when he

initially denied any involvement, but changed his story after the police refused to believe

him and after the police told him that the victims’ family was trying to kill him and his

mother. See id. at 1007, 1008, 1017-18, 1021, 1022, 1058. Brantley explained that he

believed the story he concocted would shift the victims’ family’s anger away from

Brantley and toward Bates and Little. Id. at 1023, 1048-49; see also id. 1047. Brantley

admitted that he had nothing to do with the shooting, that he was not with Little that

night, and that “Demetrius Bates” was fictional. Id. at 1024, 1026. He further

acknowledged that the gun he described in one of his statements was not the gun that

forensic analysis had established was used in the shooting. Id. at 1025. He explained

how, once the police realized that someone other than Brantley had committed the

shooting, they were “nice” to Brantley and admitted that they had made a mistake. Id. at

1027, 1028.

       On redirect, Attorney Silverstein elicited from Brantley that, after he initially told

the police that he was not involved in the shooting, the police relentlessly pressured him

and told him that they knew he was involved. Id. at 1050. The police even told Brantley

that they would not leave him alone until he “came clean.” Id. Brantley responded by



                                             12
        Case 3:18-cv-01794-JCH Document 13 Filed 02/11/19 Page 13 of 22



“picking up pieces” of what happened from what the police were saying and making up

a story that he thought would satisfy them. See TT at 1050; id. at 1051 (“It was like they

didn’t want to hear [the truth]. But I had a witness, but the witness didn’t identify me.

They say: you still have something to do with it, or you hire[d] somebody, like I had

something to do with it. I tell them I don’t have nothing to do with it, they won’t buy it, so

I conjured up the story.”); see also id. at 1017 (“Well, I told the truth the first time I was

there, [the detectives] wouldn’t believe me, tell me I am lying. . . . [The detectives] told

me I was lying, then when the witness told [the detective] it wasn’t me, he still tell me I

had something to do with it, he proceeded to say that I did it and they gave me a lie

detector test.”)

       On re-cross, Brantley again acknowledged that it was not just pressure from the

police that led him to make up the story; it was pressure from the victims’ family, as well.

Id. at 1052. When the prosecutor noted that Brantley was not placing “all” of the blame

on the police, Brantley replied, “Most of it.” Id.; see also id. at 1056.

       In closing argument, Attorney Silverstein spent limited time discussing Brantley’s

testimony. When Silverstein did reference it, he tried to fit it into the narrative that

evidence obtained by DiNello and DiLullo could not be trusted because they pressured

potential witnesses into saying things that were not true. For example, Silverstein

argued:

       Police officers don’t coerce testimony or witnesses. Police officers don’t
       lie. Police officers are merely aggressive. That’s all the state’s attorney’s
       argument. Police officers are merely aggressive.

       Arthur Brantley – I brought Arthur Brantley in regard to the three
       statements he gave. Arthur Brantley was taken down to New Haven PD,


                                              13
Case 3:18-cv-01794-JCH Document 13 Filed 02/11/19 Page 14 of 22



and remember who interviewed Arthur? Apparently DiNello and DiLullo,
because their testimony in this case is very important having to do with the
identification procedures and circumstances that surrounded the ID, both
at the arraignment court and during the photo arrays that were shown to
Jaime Stanley. They bring down Arthur Brantley, wake him up out of bed
the night this murder occurred, they had information he was involved in a
fight earlier that day. They bring him down and Arthur immediately said “I
have nothing to do with it.” Arthur Brantley does not say, gee, let me tell
you, I had something to do with this murder, let me give you a 29-page
statement saying I was at the murder scene, that I observed the shooter,
that here are the names of the shooters. Arthur Brantley says none of that.
Arthur Brantley goes down, says I have nothing to do with this murder, I
was there earlier in the day, but I did not return any time that night. They
showed Arthur Brantley to Jaime Stanley, she said no, that’s not him. Is
the New Haven Police Department satisfied? No.

The next day they take Arthur Brantley to Meriden and give[ ] him a lie
detector test, and on the way home they told him: you failed with flying
colors, you better come clean with us about what you know about this
murder because you were there. If you didn’t do it, you knew somebody.
Give me another four hours. Just aggressive police work. They sweat it
out with Brantley. I don’t know if you hear[d] of that Humphrey Bogart
movie. It doesn’t make it less true. They have had him down there for four
hours, seven hours, five hours. These are the same officers who came
over here, sit over there, tell you: we did not influence Arthur Brantley at
all. We did not pressure Arthur Brantley at all. Arthur Brantley came to us
to give us this testimony, to give us this statement to help in our
investigation. Arthur Brantley, a 21-year-old black male comes down to the
New Haven Police Department six hours to speak to middle-aged white
New Haven police officers and detectives and is not pressured at all.

When they finally get what they want out of Arthur Brantley, which is a
statement implicating himself in this case and naming other individuals,
when they finally get that, based on what Arthur has told them, despite the
fact that Arthur told them he had nothing to do with this and [he] has been
eliminated by Jaime Stanley, they applied for a search and seizure
warrant … of Anthony Little’s house, they go before a judge and they
swear that the information contained in that warrant is truthful, and
contained in that warrant is probable cause that Anthony Little is involved
in a murder or that there is evidence in Anthony Little’s house, and they go
out and they tell you that only after they find Anthony Little that he has got
an alibi of some type and there is no weapon found at Anthony Little’s
house so they stopped going in that direction.



                                     14
        Case 3:18-cv-01794-JCH Document 13 Filed 02/11/19 Page 15 of 22



       No. That is not the case. Because between the issuance of that warrant
       Anthony Stevenson is found with what the state claims is the murder
       weapon. [Wh]oops. Rewrite. Guess Arthur Brantley may have been telling
       us the truth initially. I guess Arthur must be a flake. Arthur is not a flake.
       Arthur was coerced by those members of the New Haven Police
       Department who [were] not satisfied when Arthur went down there and
       told them the truth. Does it make sense that Arthur is going to name the
       drug guy he works for as being involved in this case in order to [avoid]
       retaliation from other people? What do you think the guy he works for,
       Anthony Little, is going to think about Arthur sticking him in this murder?
       He’s not going to be upset with Arthur? He’s not going to place himself in
       danger of retaliation in that direction?
       Well, they found the gun and they say that pretty much ends that theory of
       the case we had; time for us to look in at another area and, you know, it’s
       funny because when they go to Arthur’s house to take that last-three page
       statement, when they said it’s a mistake, I’m sorry, they apologized to
       Arthur. Why do you apologize to Arthur? Why do they apologize to Arthur?
       Are you apologizing to Arthur for giving those pages of lies and wasting of
       man-hour[s]? Why would you apologize to Arthur? The only reason you
       would be apologizing to Arthur is if they did Arthur wrong, and they did.
       But DiNello and DiLullo were the individuals who interrogated Arthur and
       they would have you believe that they didn’t pressure Arthur in any way,
       shape or form. Think about what you know about human nature and ask
       yourselves whether or not you believe for a minute that those members of
       the New Haven Police Department, when they had poor Arthur Brantley
       down there on the second floor of One Union Avenue, whether or not
       Arthur felt a little pressured when they tell him that he’s a walking dead
       man and he better come clean in this case on what he knows because
       they are not going to let up on him.
(Emphasis added.) TT at 1592-96.7 The closest that Silverstein came to asserting a

third-party culpability defense was the following, wherein Silverstein still linked Brantley


7
  See also TT at 1168-69 (Silverstein, in argument before trial court, appearing to argue
that Brantley’s testimony was relevant because it “raises serious questions in regard to
the believability and credibility of Detective DiLullo, the fact that he claims that they did
nothing to pressure Brantley.”); id. at 1185 (Silverstein stating that, in closing argument,
“I’m not going to talk about polygraph[s] and their reliability. I was only going to refer to
the fact that they brought tremendous pressures to bear on Mr. Brantley there, urging
that he continue to make changes in his statement.”).




                                             15
        Case 3:18-cv-01794-JCH Document 13 Filed 02/11/19 Page 16 of 22



to the purported abuses of the New Haven police:

       There is no motive. And then the state wants, on one hand to fight tooth
       and nail any testimony about drugs going on at 810 Orchard Street, and
       on the other hand, they want to ploy [sic] that testimony to provide some
       type of motive. The only one who had a motive was Mr. Brantley.
       I tell you one thing about Mr. Brantley, it took a great deal of courage for
       Arthur to come down here. He wasn’t under subpoena. I went to get him.
       He didn’t want anything to do with this case. He felt abused by members
       of the New Haven Police Department. Whether or not Arthur Brantley
       knew anything about the attack, or knew any of the attackers that evening,
       it’s something for you to determine. But there is something that you have
       to note about the statement and the testimony that was entered: he gives
       a very detailed statement. Whether or not there is any truth to it, that’s
       something you are going to be asked to determine. However, the police
       believed it enough to go there with a search warrant. I don’t know whether
       or not they have proved in court reasons why all of a sudden they discredit
       him other than finding the weapon on somebody else. That doesn’t quite
       fit in with what they had decided actually happened based on Arthur
       Brantley.
TT at 1612-13.

              b. Silverstein’s testimony at petitioner’s first habeas trial

       Approximately seven years after the petitioner’s criminal trial, Silverstein offered
the following testimony at the petitioner’s first habeas trial, which provided a bit more
context for his use of evidence related to Brantley during the criminal trial:
       [Question]: You had a theory that you pursued regarding Mr. Brantl[e]y’s
       statements which gave an alternate theory to the jury?

       [Silverstein]: I didn’t want them to believe Mr. Brantl[e]y did that murder,
       okay, but it was nice having a red herring to throw to the jury, okay.
       There’s no doubt it was established that Arthur Brantl[e]y didn’t kill that
       child or shoot the grandmother. What it was good for – I wasn’t going to
       argue that he did it. It just gave the jury something else to focus on instead
       of my client. I wasn’t going to argue that Arthur Brantl[e]y did a murder.

See First habeas trial transcript 5/10/02 at 32 (Appendix B).




                                             16
        Case 3:18-cv-01794-JCH Document 13 Filed 02/11/19 Page 17 of 22



               c. Silverstein’s testimony at petitioner’s trial on his fourth habeas

       Nearly fourteen years after the petitioner’s first habeas trial, Attorney Silverstein

had occasion to testify again at the petitioner’s trial on his fourth habeas. Silverstein

testified that he was aware that Brantley had given a statement in which he implicated

himself in the shooting at 810 Orchard Street. See Trial Transcript in Fourth Habeas

12/8/15 (hereafter “4HT”) at 33 (Appendix D). Silverstein used that statement at trial. Id.

at 33-34. When asked whether it was “fair to say that [he] w[as] trying to establish a

third party culpability defense,” Silverstein responded, “I don’t know,” and then

explained that the statements Brantley gave implicating himself were “not accurate, not

the truth….” 4HT at 34. On cross-examination, Silverstein explained that he had

received evidence from the State’s Attorney’s Office that eliminated Brantley as a

potential suspect. Id. at 43-44. Nevertheless, Silverstein “wanted to get [Brantley’s]

statement in front of the jury where he admitted the murder,” as a “kind of … a red

herring.” Id. at 44.

       When asked whether he had a copy of the February 11, 1994 police report

signed by Detective Robert Benson (which indicates that the latent prints lifted from an

empty ammunition tray, located at 806 Orchard Street on the morning after the shooting

at 810 Orchard Street, were identified as having been made by Arthur Brantley) during

the criminal trial, Silverstein responded, “No I can’t recall a specific memory of that

report and I can’t recall – I really couldn’t say whether I had the report. I tend to think I

didn’t merely because I didn’t bring it to the jury’s attention.” (Emphasis added). Id. at

37; see also id. at 36 (“I don’t recall being given that police report.”). When asked



                                             17
        Case 3:18-cv-01794-JCH Document 13 Filed 02/11/19 Page 18 of 22



whether he “could have received the report,” Silverstein replied: “I don’t remember

receiving that report that’s all I can tell you. I can’t speculate as to why or I could or

couldn’t, I just don’t remember.” Id. at 45.

              d. The Connecticut Appellate Court’s decision

       Based upon the entire undistorted record, the Connecticut Appellate Court, on

appeal from the trial on petitioner’s fourth state habeas, flatly rejected the petitioner’s

actual innocence claim, succinctly stating:

       The fingerprint analysis report proves that Brantley's fingerprints were on
       an empty ammunition box that was located outside a church that was near
       the crime scene. It proves nothing more than that. The petitioner was tied
       to the firearm that was used in the shooting by more than one of the
       state's witnesses. He was positively identified by two eyewitnesses to the
       shooting, and one of those witnesses stated that she was positive that
       Brantley was not the shooter. We conclude that the habeas court properly
       determined that the petitioner failed to establish that he was actually
       innocent.

Carmon v. Commissioner of Correction, 178 Conn. App. at 372.

       Further, the Appellate Court affirmed the decision of the state habeas court which

held that the fingerprint analysis report, which demonstrated that Brantley’s fingerprints

were on the ammunition box found in front of a neighboring church8, was not material




8
    “The shootings had occurred at 810 Orchard Street. The parking lot of a church was
located next to 810 Orchard Street. The church itself was located at 806 Orchard Street,
the next building beyond the parking lot. The cartridge box was located in front of the
church.” Carmon v. Commissioner of Correction, supra, 178 Conn. App. at 363 n.4,
citing Carmon v. Commissioner of Correction, 114 Conn. App. 484, 489 n.3, 969 A.2d
854 (2009).




                                               18
          Case 3:18-cv-01794-JCH Document 13 Filed 02/11/19 Page 19 of 22



under Brady. As the Court explained:

         The [habeas] court stated that it had conducted a “lengthy review of the
         entire record of two decades of litigation, including previous court
         decisions, trial transcripts and numerous exhibits ....” Furthermore, it had
         reviewed the “eyewitness testimony, statements from the petitioner, and ...
         reasonable inferences [that could] be drawn therefrom ....” On the basis of
         this record, the habeas court concluded, in relevant part, that its
         confidence in the verdict was not undermined; the petitioner had received
         a fair trial. We agree with that assessment.

         Following our own review of the record, we conclude that the petitioner
         has failed to prove that the fingerprint analysis report was material. First,
         although Brantley had been an early suspect in the shooting, and his
         fingerprints were found on the ammunition box, it was known that he had
         been in that area hours prior to the shooting and that he engaged in a
         physical altercation at the crime scene. Second, there is no evidence that
         the shooter had with him an ammunition box at the crime scene or that the
         shooter had dropped or discarded such a box outside the nearby church.
         Third, there also was no evidence that anyone saw the shooter load a
         weapon while standing at or near the neighboring church. Fourth, there
         were two eyewitnesses to this shooting, both of whom came forward and
         positively identified the petitioner as the shooter. Fifth, the evidence at the
         petitioner's criminal trial demonstrated that one of those eyewitnesses,
         Stanley, was approximately six feet from the shooter and that she had an
         unobstructed view of the shooter; when she was shown a photograph of
         Brantley during the police investigation, she stated that she was positive
         that the person depicted in that photograph was not the shooter.[9]

         Finally, there was evidence that tied the petitioner to the firearm that had
         been used in the shooting. Timothy McDonald, a former member of the
         “Fifth Ward” gang[10] testified that the petitioner also had been a member
         of that gang, and that he knew the petitioner by the name “Twenty.” During
         the criminal trial, McDonald was shown the firearm that had been used in


9
    The reasonable inference to be drawn from the testimonies of both Arthur Brantley
(TT at 964) and Detective DiNello (TT at 861), is that, more than just viewing a
photograph, Stanley actually had an opportunity to look at Brantley in person at the
police station on the night of the shooting.
10
     [footnote 5 in original] The Fifth Ward gang was described at the petitioner's criminal
trial as a violent “drug selling gang,” involved with a “lot of guns ....”




                                               19
       Case 3:18-cv-01794-JCH Document 13 Filed 02/11/19 Page 20 of 22



       the shooting, and he identified it as a firearm he previously had
       possessed. McDonald further testified that he had sold that firearm to the
       petitioner for $200, months before the shooting.

       In addition to McDonald's testimony, another witness at the petitioner's
       criminal trial, Anthony Stevenson, who also had been a member of the
       “Fifth Ward” gang, testified that, after the shooting, the petitioner had been
       in possession of the firearm used in the shooting, and that the petitioner
       had given him the firearm to use in an unrelated crime. It was from
       Stevenson that the police recovered the firearm when responding to this
       unrelated matter.

       On the basis of our independent review of the record, we agree with the
       habeas court that the petitioner failed to prove that the fingerprint analysis
       report, which demonstrated that Brantley's fingerprints were on the
       ammunition box found in front of a neighboring church, was material. The
       existence of this report, even if improperly suppressed by the state, does
       not undermine our confidence in the verdict.

Carmon v. Commissioner of Correction, 179 Conn. App. at 367-69.

       Likewise, because the petitioner failed to establish materiality under Brady of the

fingerprint analysis report, petitioner could not establish that he was prejudiced under

Strickland by the alleged deficiency of trial counsel in failing to present the fingerprint

analysis report. Id. at 370.

                                         CONCLUSION

       For the reasons cited herein, neither an evidentiary hearing, nor discovery, are

warranted in this § 2254 proceeding.       Determining whether the interests of justice

require the appointment of counsel, and whether the petitioner’s claim have some

likelihood of merit, are matters which are at the discretion of the Court, taking into

consideration the entirety of the underlying record. Toward that end, the respondent

has appended the complete transcripts from petitioner’s underlying criminal trial




                                            20
        Case 3:18-cv-01794-JCH Document 13 Filed 02/11/19 Page 21 of 22



(Appendix A), as well as from his three state habeas trials (Appendices B, C and D

respectively), for the Court’s reference.

                                   Respectfully submitted,

                                   WILLIAM MULLIGAN,
                                   RESPONDENT


                               By: /s/ DAVID M. KUTZNER
                                    DAVID M. KUTZNER
                                    Senior Assistant State's Attorney
                                    Civil Litigation Bureau
                                    Office of the Chief State's Attorney
                                    300 Corporate Place
                                    Rocky Hill, Connecticut 06067
                                    E-mail: david.kutzner@ct.gov
                                    Tel. No. (860) 258-5887
                                    Fax No. (860) 258-5968
                                    Federal Bar No. ct 08123




                                            21
        Case 3:18-cv-01794-JCH Document 13 Filed 02/11/19 Page 22 of 22



                                      CERTIFICATION

       I hereby certify that on February 11, 2019, a copy of the foregoing Respondent’s

Response to Motion for Appointment of Counsel and Stay of the Proceedings was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of

this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing

system or by mail to anyone unable to accept electronic filing as indicated on the Notice

of Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.

Particularly, I hereby certify that a copy of the foregoing document was mailed, first

class postage prepaid, to Adam Carmon, Inmate No. 170101, MacDougall-Walker

Correctional Institute, 1153 East Street South, Suffield, Connecticut          06080 and to

Assistant Federal Defender David S. Keenan, 265 Church Street, Suite 702, New

Haven, Connecticut 06510.

                                            /s/ DAVID M. KUTZNER
                                           DAVID M. KUTZNER
                                           Senior Assistant State's Attorney




                                              22
